Citation Nr: 1215120	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  08-05 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial compensable evaluation for left ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran had active service from March 1983 to February 1986, and from June 1987 to July 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of February 2006, which granted service connection for left ear hearing loss, rated as 0 percent disabling, and denied service connection for right ear hearing loss.

In May 2010, the Veteran appeared at a Travel Board hearing before a Veterans Law Judge who is no longer before the Board; a transcript of that hearing is of record.  The law requires that the Judge who held the hearing participate in making the final determination of the claim.  38 U.S.C.A. § 7107(c) (West 2002).  Ordinarily, when a Judge is no longer available at the time of the decision, the Veteran is informed of this fact, and afforded an opportunity for another hearing.  In this case, however, the Veterans Law Judge who held the hearing in May 2010 had already remanded the appeal in September 2010 to afford the Veteran another Travel Board hearing, due to the short notice afforded to the Veteran prior to the hearing.  This satisfied VA's obligation to offer the Veteran another hearing; the Veteran would not be prejudiced by the unavailability of the Veterans Law Judge who heard his May 2010 testimony

The Veteran was then scheduled for another Travel Board hearing, to be held in April 2011.  The Veteran, however, contacted the RO and stated that he wished to reschedule his hearing because he wanted to obtain representation.  The Veterans Law Judge granted the motion to reschedule the hearing.  See 38 C.F.R. § 20.704(d) (2011).  He was again scheduled for a Travel Board hearing, to be held in March 2012.  The Veteran failed to report for the hearing, without explanation or any request to reschedule.  The hearing request is therefore considered withdrawn.  38 C.F.R. § 20.704(d).

In the September 2010 Board remand, the issue of whether new and material evidence to reopen a previously denied claim of service connection for tinnitus was also remanded.  During the processing of the remand directives, VA reopened the claim and granted entitlement to service connection for tinnitus in a November 2010 decision.  No further question remains for the Board; a full grant of the benefit sought on appeal has been promulgated.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has hearing loss in both ears, as demonstrated by threshold shifts shown on audiometric evaluations, and that he should be granted a compensable rating.  

The claim for service connection for right ear hearing loss was denied because no right ear hearing loss disability for VA purposes was shown.  Impaired hearing will be considered a disability for VA purposes when the thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz  are 40 decibels or more; the thresholds for at least three of these frequencies are 26 decibels or more; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  338 C.F.R. § 3.385. 

The degree of hearing loss in the left ear was determined to be noncompensable under the Schedular criteria set forth in 38 C.F.R. § 4.85.  Disability ratings for hearing impairment are derived by the mechanical application of the rating schedule.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

The most recent evidence regarding the presence of any right ear hearing loss disability, or the severity of current hearing loss in either ear, is from an August 2008 VA audiogram.  The most recent full VA examination was provided in December 2007.  These records show a progressive worsening of hearing bilaterally since a pre-discharge VA examination in March 2005.  Given the passage of time since the most recent examination and the demonstrated progressive nature of the disability, the current evidence of record is considered too stale for evaluation purposes.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  This examination report must fully describe the functional effects caused by a hearing disability.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

Both ears must be examined, as the Schedular criteria may consider actual hearing impairment when assigning a current rating.  38 C.F.R. §§ 3.383, 4.85.  Moreover, the progressive nature allows for the possibility that the nonservice connected right ear may now meet the requirements for a finding of current disability.  In light of this possibility, and the fact that evaluation of the left ear is inextricably intertwined with the degree of disability (if any) of the right ear, the issue of service connection of the right ear hearing loss must also be remanded.

Finally, the most recent medical evidence consists of an audiogram performed at a service department facility in August 2008; on the report, the Veteran was recommend to follow-up at the VAMC regarding the asymmetry of his hearing loss.  The most recent VA records were obtained in January 2008, and the relevant VA treatment records from January 2008 to the present must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all audiometry clinic records, to include copies of any audiograms referenced, but not included in the computer print-outs, dated from January 2008 to the present.  To assist in locating such records, the file shows treatment at the Sun City CBOC, within the Loma Linda Healthcare System.

2.  Thereafter, schedule the Veteran for a VA audiology examination to determine his current hearing status, to include all indicated audiometric studies.  The entire claims folder must be made available to the examiner in conjunction with the examination.  

Specifically, concerning the right ear, it should be determined whether he currently has a hearing loss disability, as defined in 38 C.F.R. § 3.385, and, if so, whether it is at least as likely as not related to service.  

Concerning the left ear, in addition to the audiometric findings, the examiner should describe the effect of the Veteran's hearing loss on the his occupational functioning and daily activities.  

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  After assuring compliance with the above development, as well as with any other notice and development action required by law, the RO should review the higher rating and service connection claims on appeal.  If any claim is denied, the Veteran should be provided with a supplemental statement of the case, and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


